October 16, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
  CRIMSON EXPLORATION, INC, SUCCESSOR IN INTEREST OF GULFWEST
                    ENERGY, INC., Appellant

NO. 14-11-00754-CV                         V.

                  SUMMIT INVESTMENT GROUP, INC., Appellee
                     ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on July 11, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Crimson Exploration, Inc, Successor in Interest of GulfWest Energy, Inc.


      We further order this decision certified below for observance.